DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      EKATERINI ALEXOPOULOS,
                             Appellant,

                                     v.

     STEVEN GOLDSMITH, P.A., a Florida Professional Association
              and Attorney STEVEN M. GOLDSMITH,
                            Appellees.

                               No. 4D20-541

                               [July 16, 2020]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE 10-013480.

   Ekaterini Alexopoulos, Boca Raton, pro se.

   Diran V. Seropian of Shendell & Pollock, P.L., Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

CONNER, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.